Appeal Reinstated; Order filed June 19, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00043-CR
                                ____________

                         HUNG PHUOC LE, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1371912


                                    ORDER
      No reporter’s record has been filed in this case. Walter Johnson, a substitute
court reporter, informed this court that appellant had not made payment
arrangements for preparation of the reporter’s record. See Tex. R. App. P.
37.3(c)(2)(A). On February 10, 2014, the clerk of this court notified appellant that
we would consider and decide those issues that do not require a reporter’s record
unless appellant, within 15 days of notice, provided this court with proof of
payment for the record. See Tex. R. App. P. 37.3(c). Appellant filed no reply.
      This appeal was abated because our record contained appellant’s request for
appointment of counsel. Appellant was represented by retained counsel at trial. On
June 11, 2014, a supplemental clerk’s record was filed containing the trial court’s
determination that appellant is not entitled to appointed counsel, and showing that
appellant is represented by retained counsel, Andre L. Ligon. Accordingly, we
issue the following order. See Tex. R. App. P. 35.3(c).

      We ORDER the appeal REINSTATED. We further ORDER appellant to
pay for preparation of the reporter’s record and provide this court with proof of
payment on or before July 3, 2014. If appellant fails to pay for the reporter’s
record, the court will order appellant to file a brief without the benefit of a
reporter’s record. See Tex. R. App. P. 37.3(c).



                                  PER CURIAM